Case: 1:19-cv-02628-JPC Doc #: 1-1 Filed: 11/11/19 1 of 2. PagelD #: 15

JS 44 (Rev, 02/19)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filin
provided by local rules of court. This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

bab PHAN TEKS Abigail; Berdine, Sonni; Caruso, Wendy; Kantola,
Amara; Kotnik, Leora; Loudermilk, Michelle

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone eee . .
ernstein Co., L.P.A., 60 South Park Place, Painesville, OH

44077; 440-352-3391; Kristen M. Kraus, Esq., Richard N. Selby, Esq., Jo

Dworken &

A. Tatarko, Esq.

AQTERA ITY aba Ashtabula Nursing &

Ashtabula County of Residence of First Listed Defendant

IN LAND CONDEMNATION CASES, USE TH

NOTE:
THE TRACT OF LAND INVOLVED.

Attorneys (/f Known}

 

and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

Rehabilitation Center

Ashtabula
(IN U.S. PLAINTIFF CASES ONLY)

E LOCATION OF

 

 

 

 

     

 

 

 
 

 

 

 

 

 

 

OC) 740 Railway Labor Act C} 865 RSI (405(g))

Exchange

H. BASIS OF JURISDICTION (Place an “X" in One Box Only} IIL CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
C1 US. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State aq} {} 1 Incorporated or Principal Place go4 O4
of Business In This State
0 2. US. Government 04 Diversity Citizen of Another State 2 © 2 Incorporated and Principal Place os 05
Defendant (Indicate Citizenship of Parties in lem Hl) of Business In Another State
Citizen or Subject of a oO 3 © 3. Foreign Nation oO6 O06
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for:
_ ONTRACT: : TORTS _-FORFEITURE/PENALTY. - BANKRUPTC
O 110 Insurance PERSONAL INJURY PERSONAL INJURY — [07 625 Drug Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
( 120 Marine 0 310 Airplane & 365 Personal Injury - of Property 21 USC 881 {0 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 0) 367 Health Care/ 1 400 State Reapportionment
C150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical : c 2 CJ 410 Antitrust
& Enforcement of Judgment Slander Personal Injury & 820 Copyrights O 430 Banks and Banking
@ 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent © 450 Commerce
© 152 Recovery of Defaulted Liability 0 368 Asbestos Personal C} 835 Patent - Abbreviated O 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) 07 345 Marine Product Liability © 840 Trademark Corrupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [20 ABOR ie U |O 480 Consumer Credit
of Veteran’s Benefits ( 350 Motor Vehicle ©} 370 Other Fraud # 710 Fair Labor Standards 861 HIA (1395ff) O 485 Telephone Consumer
€F¥ 160 Stockholders’ Suits (3 355 Motor Vehicle 0} 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
G 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management 863 DIWC/DIWW (405(2)) | O 490 Cable/Sat TV
© 195 Contract Product Liability {© 360 Other Personal Property Damage Relations 0 864 SSID Title XV1 CF 850 Securities‘Commodities/
a

196 Franchise

© 385 Property Damage
Product Liability

Injury
© 362 Personal Injury -
Medical Malpractice

© 751 Family and Medical
Leave Act

 

 

 

EAL PROPERTY: CIVIL RIGHTS. |. PRISONER PETITIONS [0 790 Other Labor Litigation “FEDERAL TAX SUITS
O 210 Land Condemnatio: © 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement © 870 Taxes (U.S. Plaintiff
0 220 Foreclosure © 441 Voting 463 Alien Detainee Income Security Act or Defendant)
CF 230 Rent Lease & Ejectment 0 442 Employment © 510 Motions to Vacate © 87! IRS—Third Party
© 443 Housing/ Sentence 26 USC 7609

OG 240 Torts to Land
© 245 Tort Product Liability
© 290 All Other Real Property

 

 

 

© 530 General
C3} $35 Death Penalty
Other:

0 540 Mandamus & Other

O 550 Civil Rights

G 555 Prison Condition

0) 560 Civil Detainee -
Conditions of
Confinement

Accommodations

© 445 Amer. w/Disabilities -
Employment

O 446 Amer. w/Disabilities -
Other

© 448 Education

- IMMIGRATION
{3 462 Naturalization Application
CF 465 Other Immigration
Actions

 

 

 

 

 

© 890 Other Statutory Actions
C) 891 Agricultural Acts

{0 893 Environmental Matters

OF 895 Freedom of Information
Act

C1 896 Arbitration

0) 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

©) 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an "X" in One Box Only)

21 Original

Proceeding

VI. CAUSE OF ACTION

2 Removed trom
State Court

C1 4 Reinstated or
Reopened

5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

29 USC Section 201, et seq

Brief description of cause: . .
Failure to pay regular/overtime wages; failure to keep accurate records.

O 3  Remanded from lultidi
Appellate Court Litigation -

Transfer

 

C16 Multidistrict

8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

VII. REQUESTED IN (3 CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: M Yes No
VII. RELATED OR REFILED
CASE(S) IF ANY (See instructions): JUDGE DOCKET NUMBER _ _
DATE SIGNATURE OF ATTO. D
11/11/2019 eee oY
FOR OFFICE USE ONLY —<—— 3
AMOUNT APPLYING IFP JUDGE MAG. JUDGE

RECEIPT #

 
Case: 1:19-cv-02628-JPC Doc #: 1-1 Filed: 11/11/19 2 of 2. PagelD #: 16

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

Civil Categories: (Please check one category only).

1. lv] General Civil
2. Administrative Review/Social Security
3. Habeas Corpus Death Penalty

 

 

 

 

“If under Title 28, §2255, name the SENTENCING JUDGE:

CASE NUMBER: oc eecseen nee nnn
RELATED OR REFILED CA . See LR 3.1 which provides in pertinent part: “If an action is filed or removed to this Court
and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

This action: [| is RELATED to another PENDING civil case [lis a REFILED case [ | was PREVIOUSLY REMANDED

 

If applicable, please indicate on page 1 in section VIII, the name of the Judge and case number.

In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
divisional offices therein. Actions involving counties in the Western Division shail be filed at the Toledo office. For the
purpose of determining the proper division, and for statistical reasons, the following information is requested.

ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3 INORDER. UPON FINDING WHICH
PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

(1) Resident defendant. If the defendant resides in a county within this district, please set forth the name of such

county
COUNTY: Ashtabula

Corporation For the purpose of answering the above, a corporation is deemed to bea resident of that county in which
it has its principal place of business in that district.

(2) Non-Resident defendant. if no defendant is a resident of a county in this district, please set forth the county
wherein the cause of action arose or the event complained of occurred.
COUNTY:

(3) Other Cases. If no defendantis a resident of this district, or if the defendant is a corporation not having a principle
place of business within the district, and the cause of action arose or the event complained of occurred outside
this district, please set forth the county of the plaintiffs residence.

COUNTY:

The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
determined in Section Ill, please check the appropriate division.

 

 

 

 

 

EASTERN DIVISION
AKRON (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
Y CLEVELAND (Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga, Lake,
Lorain, Medina and Richland)
YOUNGSTOWN (Counties: Columbiana, Mahoning and Trumbull)
WESTERN DIVISION
[ ] TOLEDO (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca

VanWert, Williams, Wood and Wyandot)
